436 F.2d 422
UNITED STATES of America, Plaintiff-Appellee,v.Manuel CARRIZOZA-ISLAS, Defendant-Appellant.
No. 26064.
United States Court of Appeals, Ninth Circuit.
January 27, 1971.

Appeal from the United States District Court for the District of Arizona; C. A. Muecke, Judge.
Sarita Camille Waite, Bender & Waite, Oakland, Cal., for appellant.
Richard K. Burke, U. S. Atty., N. Warner Lee, Asst. U. S. Atty., Phoenix, Ariz., for appellee.
Before CHAMBERS, MERRILL and DUNIWAY, Circuit Judges.
PER CURIAM:


1
Appellant's conviction for smuggling into the United States marihuana which should have been invoiced, a violation of 21 U.S.C. § 176a, is affirmed. Witt v. United States, 413 F.2d 303 (9th Cir. 1969); United States v. Ashbrook, 433 F.2d 988 (9th Cir. 1970), and cases cited.